Rhodes, J.
The verdict of $50,000 was large, but the evidence supports and justifies it. Deceased was thirty-one years of age, employed as a structural iron worker, in the erection of a building at Dannemora prison. His wages were sixty-three dollars a week. During his married life he had always been employed as an iron worker, worked steadily, never had been sick, nor had a doctor, was a man of good habits, devoted to his family, turning over to his wife forty dollars to forty-five dollars a week. His wife was of the age of thirty, and his four children were of the ages of six years, four years, two years, and five months, respectively.
He had a life expectancy of over thirty-four years. His wife had an even greater expectancy.
The learned trial justice reduced the verdict to $32,250. No reason therefor is given for such substitution of the judgment of the justice for that of the jury, except that it is “ excessive.” We are unable to say that it is too much. The mere fact that the verdict is large does not make it excessive. Here the facts furnish ample support for the amount fixed by the jury. We cannot say that $32,250 is a more correct estimate of the damages than $50,000. Unless the verdict lacks proper support in the evidence, or is so large that its excessiveness is clearly apparent, the court should not substitute its opinion for that of the triers of the facts. The assessment of damages is a function of the jury which the court should not usurp.
Bliss and Heffernan, JJ., concur; Hill, P. J., dissents as to the reversal of the order reducing the verdict, and the reinstatement of the verdict at the amount fixed by the jury, and votes to affirm the judgment and order and the order reducing the verdict; Crapser, J., dissents and votes to dismiss the complaint as matter of law, with an opinion.